Citation Nr: 0710146	
Decision Date: 04/09/07    Archive Date: 04/16/07

DOCKET NO.  05-01 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for depression as secondary 
to service-connected genital herpes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 

INTRODUCTION

The veteran had active service from August 1988 to February 
1992, with subsequent service in the Army Reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Anchorage, 
Alaska, which denied the veteran's claim for depression as 
not linked to his active service or to his service-connected 
genital herpes.  In May 2005, the veteran testified at a 
hearing before the undersigned Veterans Law Judge.  See 
38 U.S.C.A. § 7107(c).  At that time, he clarified that he 
was claiming service connection for depression only as 
secondary to service-connected genital herpes, and not on a 
direct basis.  Accordingly, the claim is as captioned above.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  

Upon receipt of a complete or substantially complete 
application, the Secretary shall notify the claimant of any 
information, and any medical or lay evidence, not previously 
provided that is necessary to substantiate the claim.  As 
part of that notice, the Secretary shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, the 
Secretary will attempt to obtain on behalf of the claimant.  
38 U.S.C. § 5103(a); see also 38 C.F.R. § 3.159(b) (2006) 
(adding an additional duty on VA to request "that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim").  The veteran has not been 
notified according to the above provisions in conjunction 
with this claim.  A VA letter mailed to him in April 2002 was 
inadequate, as it did not address the issue of secondary 
service connection.  He must be provided appropriate notice 
on remand.

Additionally, the veteran was scheduled for a VA examination 
in April 2003, however, he failed to report.  He has since 
indicated that he was out of state at the time of the 
scheduled examination and that he is willing to report.  On 
remand, he should be scheduled for an appropriate VA 
examination.

Accordingly, this case is REMANDED for the following actions:

1.  Notify the veteran of (1) the 
information and evidence not of record 
that is necessary to substantiate his 
claim for service connection for 
depression as secondary to service-
connected genital herpes; (2) the 
information and evidence that VA will 
obtain on his behalf, (3) the information 
and evidence that he is expected to 
provide, and (4) request that he provide 
any evidence in his possession that 
pertains to the claim.  A record of this 
notification must be incorporated into 
the claims file.

2.  Thereafter, afford the veteran a 
comprehensive VA psychiatric examination.  
The claims folder is to be made available 
to the examiner prior to the examination, 
and the examiner is asked to review the 
claims folder.  

The examiner should state whether it at 
least as likely as not that any current 
psychiatric disorder, including 
depression, was caused by the veteran's 
service-connected genital herpes.  

If not, the examiner should state whether 
it at least as likely as not that any 
current psychiatric disorder, including 
depression, was aggravated by the 
veteran's service-connected genital 
herpes.  In other words, is it at least 
as likely as not that genital herpes 
caused an increase in severity of 
depression beyond its natural 
progression?

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached.

3.  Finally, readjudicate the veteran's 
claim, with application of all 
appropriate laws, regulations, and case 
law, and consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claim remains adverse to the veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case and afforded an appropriate period 
of time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).





